This action is by the appellant against two alleged corporations for slanderous words spoken by the manager of the defendants' store in Anniston, Alabama, acting within the line and scope of her employment as said manager, falsely and maliciously charging the plaintiff with larceny or shoplifting by speaking of and concerning her in the presence of divers persons. There is an absence of averment in either of the counts that the defendants authorized the speaking of the slanderous words, or subsequently ratified the same. The demurrer which was sustained takes these points.
This ruling was free from error. Luquire Ins. Co. v. Parker,241 Ala. 621, *Page 66 4 So.2d 259; Singer Manufacturing Co. et al. v. Taylor, 150 Ala. 574,43 So. 210, 9 L.R.A., N.S., 929, 124 Am.St.Rep. 90; National Life Ins. Co. of the United States v. Abernathy,206 Ala. 26, 89 So. 725.
Affirmed.
GARDNER, C. J., and THOMAS and FOSTER, JJ., concur.